Case 4:18-cv-01885-HSG Document 534-5 Filed 11/01/18 Page 1 of 15




         PICKENS EXHIBIT 29
        Case 4:18-cv-01885-HSG Document 534-5 Filed 11/01/18 Page 2 of 15


1    Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@fchs.com                             rpickens@fchs.com
2    John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@fchs.com                                smccarthy@fchs.com
3    Natalie Lieber (admitted pro hac vice)          Jaime F. Cardenas-Navia (admitted pro hac vice)
     nlieber@fchs.com                                jcardenas-navia@fchs.com
4    Christopher M. Gerson (admitted pro hac vice)   Joyce L. Nadipuram (admitted pro hac vice)
     cgerson@fchs.com                                jnadipuram@fchs.com
5    Jonathan M. Sharret (admitted pro hac vice)     Caitlyn N. Bingaman (admitted pro hac vice)
     jsharret@fchs.com                               cbingaman@fchs.com
6    Daniel A. Apgar (admitted pro hac vice)         Julian G. Pymento (admitted pro hac vice)
     dapgar@fchs.com                                 jpymento@fchs.com
7

8    FITZPATRICK CELLA HARPER & SCINTO
     1290 Avenue of the Americas
9    New York, New York 10104-3800
     Tel: (212) 218-2100
10   Fax: (212) 218-2200
11   Chris Holland (SBN 164053)
     cholland@hollandlawllp.com
12   Lori L. Holland (SBN 202309)
     lholland@hollandlawllp.com
13
     HOLLAND LAW LLP
14   220 Montgomery Street, Suite 800
     San Francisco, CA 94104
15   Tel: (415) 200-4980
     Fax: (415) 200-4989
16
     Attorneys for Plaintiffs
17
                                   UNITED STATES DISTRICT COURT
18                               NORTHERN DISTRICT OF CALIFORNIA
                                        OAKLAND DIVISION
19

20

21
      KONINKLIJKE PHILIPS N.V.,
      U.S. PHILIPS CORPORATION,                            Case No. 4:18-cv-01886-HSG
22
                          Plaintiffs,
23
                                                           PLAINTIFFS’ FOURTH AMENDED
             v.                                            IDENTIFICATION OF THE ASUS
24
                                                           DEFENDANTS’ ACCUSED
      ASUSTEK COMPUTER INC.,                               PRODUCTS
25
      ASUS COMPUTER INTERNATIONAL,
                                                           JURY TRIAL DEMANDED
26
                          Defendants.

27

28


                                                     1
           FOURTH AMENDED IDENTIFICATION OF THE ASUS ACCUSED PRODUCTS
                                        CASE NUMBER 4:18-CV-01886-HSG
        Case 4:18-cv-01885-HSG Document 534-5 Filed 11/01/18 Page 3 of 15


1     MICROSOFT CORPORATION,
2                        Intervenor-Plaintiff,
3            v.
4     KONINKLIJKE PHILIPS N.V.,
      U.S. PHILIPS CORPORATION,
5
                         Intervenor-Defendants.
6

7
      KONINKLIJKE PHILIPS N.V.,
      U.S. PHILIPS CORPORATION,
8
                         Intervenor-
9
                         Defendants/Counterclaim
                         Plaintiffs in Intervention
10
             v.
11
      MICROSOFT CORPORATION
12
                          Intervenor-
13
                          Plaintiff/Counterclaim
                          Defendant in Intervention
14
      AND
15
      MICROSOFT MOBILE INC.
16
                         Counterclaim Defendant in
17
                         Intervention
18

19

20          Pursuant to the Federal Rules of Civil Procedure, the Local Rules, the Patent Local Rules,

21   and the Delaware Default Standard for Discovery, Including Discovery of Electronically Stored

22   Information (“ESI”) (agreed to by the parties in the transferring court), Plaintiffs Koninklijke Philips

23   N.V. and U.S. Philips Corporation (collectively, “Philips”) hereby amend their identification of the

24   accused products of Defendants ASUSTeK Computer Inc. and ASUS Computer International

25   (collectively, “Defendants” or “ASUS”).

26          This fourth amended identification of accused products is based upon information reasonably

27   and presently available to Philips, and based on sale information and identification of products sold

28   within the United States provided by ASUS. Discovery is still ongoing, and ASUS’s document


                                                        2
           FOURTH AMENDED IDENTIFICATION OF THE ASUS ACCUSED PRODUCTS
                                       CASE NUMBER 4:18-CV-01886-HSG
        Case 4:18-cv-01885-HSG Document 534-5 Filed 11/01/18 Page 4 of 15


1    production and other discovery responses remain deficient, as documented in various
2    correspondences between the parties. Therefore, Philips expressly reserves the right to modify,
3    amend, retract, and/or supplement the disclosures made herein as additional evidence and
4    information becomes available to Philips or as otherwise appropriate.
5           Plaintiffs’ identification of an accused product for a patent embraces all variations of the
6    accused product that also include the particular patent’s accused functionality including, but not
7    limited to, variations relating to the product’s color, memory capacity (e.g., amount of RAM),
8    storage capacity (e.g., hard drive capacity), wireless carrier, processor type, screen size and
9    resolution, or accessories.
10   Fourth Amended Identification of Accused Products for U.S. Patent No. RE 44,913
11          The accused products for U.S. Patent No. RE 44,913 are all ASUS touchscreen devices
12   preloaded with or upgraded to Android operating system version 2.1 or higher, Windows
13   operating system versions 8, 8.1, or 10, or the Chrome operating system sold in the United States,
14   including without limitation, the devices identified in Appendix A attached hereto. In Appendix A,
15   Philips has endeavored to identify, as specifically as possible, the ASUS devices of which it is aware
16   in accordance with Patent Local Rule 3-1(b), including by family, external name, model, item
17   description, and part number. However, Philips notes that at this time, it has not been able to
18   identify with specificity all the variations regarding additional item descriptions and part numbers for
19   a given ASUS model, and has not been able to identify with specificity all model names/numbers
20   associated with a given ASUS product family. This information has been requested in Philips’
21   interrogatories since October 19, 2016, and ASUS’s responses remain deficient. To that end, the
22   devices listed in column A, the “Family/External Name” column, are accused of infringement
23   irrespective of the corresponding model name, and the devices in the column B, the “Model”
24   column, are accused of infringement irrespective of the corresponding individual item description
25   and/or part numbers (columns C and D, “Item Description” and “Part Number,” respectively). In
26   other words, to the extent additional item descriptions and part numbers exist for a given model, or
27   additional model names/numbers exist (e.g., additional/different prefixes, suffixes, etc.) for a given
28   Family/External Name, each of these additional model numbers, item descriptions, and/or part

                                                        3
           FOURTH AMENDED IDENTIFICATION OF THE ASUS ACCUSED PRODUCTS
                                       CASE NUMBER 4:18-CV-01886-HSG
        Case 4:18-cv-01885-HSG Document 534-5 Filed 11/01/18 Page 5 of 15


1    numbers is likewise accused of infringing the ’913 patent.
2    Fourth Amended Identification of Accused Products for U.S. Patent No. 6,690,387
3           The accused products for U.S. Patent No. 6,690,387 are all ASUS touchscreen devices
4    preloaded with or upgraded to Android operating system version 2.1 or higher, Windows
5    operating system versions 7, 8, 8.1, or 10, or the Chrome operating system sold in the United
6    States, including without limitation, the devices identified in Appendix A attached hereto.        In
7    Appendix A, Philips has endeavored to identify, as specifically as possible, the ASUS devices of
8    which it is aware in accordance with Patent Local Rule 3-1(b), including by family, external name,
9    model, item description, and part number. However, Philips notes that at this time, it has not been
10   able to identify with specificity all the variations regarding additional item descriptions and part
11   numbers for a given ASUS model, and has not been able to identify with specificity all model
12   names/numbers associated with a given ASUS product family. This information has been requested
13   in Philips’ interrogatories since October 19, 2016, and ASUS’s responses remain deficient. To that
14   end, the devices listed in column A, the “Family/External Name” column, are accused of
15   infringement irrespective of the corresponding model name, and the devices in the column B, the
16   “Model” column, are accused of infringement irrespective of the corresponding individual item
17   description and/or part numbers (columns C and D, “Item Description” and “Part Number,”
18   respectively). In other words, to the extent additional item descriptions and part numbers exist for a
19   given model, or additional model names/numbers exist (e.g., additional/different prefixes, suffixes,
20   etc.) for a given Family/External Name, each of these additional model numbers, item descriptions,
21   and/or part numbers is likewise accused of infringing the ’387 patent.
22   Fourth Amended Identification of Accused Products for U.S. Patent No. 7,184,064
23          The accused products for U.S. Patent No. 7,184,064 are all ASUS touchscreen devices
24   preloaded with or upgraded to Android operating system version 2.1 or higher, Windows
25   operating system versions 7, 8, 8.1, or 10, or the Chrome operating system sold in the United
26   States, including without limitation, the devices identified in Appendix A attached hereto.        In
27   Appendix A, Philips has endeavored to identify, as specifically as possible, the ASUS devices of
28   which it is aware in accordance with Patent Local Rule 3-1(b), including by family, external name,

                                                       4
           FOURTH AMENDED IDENTIFICATION OF THE ASUS ACCUSED PRODUCTS
                                      CASE NUMBER 4:18-CV-01886-HSG
        Case 4:18-cv-01885-HSG Document 534-5 Filed 11/01/18 Page 6 of 15


1    model, item description, and part number. However, Philips notes that at this time, it has not been
2    able to identify with specificity all the variations regarding additional item descriptions and part
3    numbers for a given ASUS model, and has not been able to identify with specificity all model
4    names/numbers associated with a given ASUS product family. This information has been requested
5    in Philips’ interrogatories since October 19, 2016, and ASUS’s responses remain deficient. To that
6    end, the devices listed in column A, the “Family/External Name” column, are accused of
7    infringement irrespective of the corresponding model name, and the devices in the column B, the
8    “Model” column, are accused of infringement irrespective of the corresponding individual item
9    description and/or part numbers (columns C and D, “Item Description” and “Part Number,”
10   respectively). In other words, to the extent additional item descriptions and part numbers exist for a
11   given model, or additional model names/numbers exist (e.g., additional/different prefixes, suffixes,
12   etc.) for a given Family/External Name, each of these additional model numbers, item descriptions,
13   and/or part numbers is likewise accused of infringing the ’064 patent.
14   Fourth Amended Identification of Accused Products for U.S. Patent No. 7,529,806
15          The accused products for U.S. Patent No. 7,529,806 are all ASUS devices preloaded with or
16   upgraded to Android operating system version 3.0 or higher, Windows operating system
17   version 10, and/or being preloaded with the YouTube application, “Google Play Movies & TV
18   application, “Internet” application, and/or the Microsoft Edge Browser sold in the United States,
19   including without limitation, the devices identified in Appendix A attached hereto. In Appendix A,
20   Philips has endeavored to identify, as specifically as possible, the ASUS devices of which it is aware
21   in accordance with Patent Local Rule 3-1(b), including by family, external name, model, item
22   description, and part number. However, Philips notes that at this time, it has not been able to
23   identify with specificity all the variations regarding additional item descriptions and part numbers for
24   a given ASUS model, and has not been able to identify with specificity all model names/numbers
25   associated with a given ASUS product family. This information has been requested in Philips’
26   interrogatories since October 19, 2016, and ASUS’s responses remain deficient. To that end, the
27   devices listed in column A, the “Family/External Name” column, are accused of infringement
28   irrespective of the corresponding model name, and the devices in the column B, the “Model”

                                                        5
           FOURTH AMENDED IDENTIFICATION OF THE ASUS ACCUSED PRODUCTS
                                       CASE NUMBER 4:18-CV-01886-HSG
        Case 4:18-cv-01885-HSG Document 534-5 Filed 11/01/18 Page 7 of 15


1    column, are accused of infringement irrespective of the corresponding individual item description
2    and/or part numbers (columns C and D, “Item Description” and “Part Number,” respectively). In
3    other words, to the extent additional item descriptions and part numbers exist for a given model, or
4    additional model names/numbers exist (e.g., additional/different prefixes, suffixes, etc.) for a given
5    Family/External Name, each of these additional model numbers, item descriptions, and/or part
6    numbers is likewise accused of infringing the ’806 patent.
7    Fourth Amended Identification of Accused Products for U.S. Patent No. 5,910,797
8           The accused products for U.S. Patent No. 5,910,797 are all ASUS devices including an
9    accelerometer and preloaded with or upgraded to Android operating system version 3.1 or higher
10   or the Chrome operating system sold in the United States, including without limitation, the devices
11   identified in Appendix A attached hereto. In Appendix A, Philips has endeavored to identify, as
12   specifically as possible, the ASUS devices of which it is aware in accordance with Patent Local Rule
13   3-1(b), including by family, external name, model, item description, and part number. However,
14   Philips notes that at this time, it has not been able to identify with specificity all the variations
15   regarding additional item descriptions and part numbers for a given ASUS model, and has not been
16   able to identify with specificity all model names/numbers associated with a given ASUS product
17   family. This information has been requested in Philips’ interrogatories since October 19, 2016, and
18   ASUS’s responses remain deficient. To that end, the devices listed in column A, the
19   “Family/External Name” column, are accused of infringement irrespective of the corresponding
20   model name, and the devices in the column B, the “Model” column, are accused of infringement
21   irrespective of the corresponding individual item description and/or part numbers (columns C and D,
22   “Item Description” and “Part Number,” respectively). In other words, to the extent additional item
23   descriptions and part numbers exist for a given model, or additional model names/numbers exist
24   (e.g., additional/different prefixes, suffixes, etc.) for a given Family/External Name, each of these
25   additional model numbers, item descriptions, and/or part numbers is likewise accused of infringing
26   the ’797 patent.
27   Fourth Amended Identification of Accused Products for U.S. Patent No. 6,522,695
28          The accused products for U.S. Patent No. 6,522,695 are all ASUS devices preloaded with or

                                                       6
           FOURTH AMENDED IDENTIFICATION OF THE ASUS ACCUSED PRODUCTS
                                      CASE NUMBER 4:18-CV-01886-HSG
        Case 4:18-cv-01885-HSG Document 534-5 Filed 11/01/18 Page 8 of 15


1    upgraded to Android operating system version 3.1 or higher, Windows operating system
2    version 10, being preloaded with Microsoft Groove Music, the Chrome operating system, or
3    otherwise supporting the playback of a FLAC audio signal sold in the United States, including
4    without limitation, the devices identified in Appendix A attached hereto. In Appendix A, Philips has
5    endeavored to identify, as specifically as possible, the ASUS devices of which it is aware in
6    accordance with Patent Local Rule 3-1(b), including by family, external name, model, item
7    description, and part number. However, Philips notes that at this time, it has not been able to
8    identify with specificity all the variations regarding additional item descriptions and part numbers for
9    a given ASUS model, and has not been able to identify with specificity all model names/numbers
10   associated with a given ASUS product family. This information has been requested in Philips’
11   interrogatories since October 19, 2016, and ASUS’s responses remain deficient. To that end, the
12   devices listed in column A, the “Family/External Name” column, are accused of infringement
13   irrespective of the corresponding model name, and the devices in the column B, the “Model”
14   column, are accused of infringement irrespective of the corresponding individual item description
15   and/or part numbers (columns C and D, “Item Description” and “Part Number,” respectively). In
16   other words, to the extent additional item descriptions and part numbers exist for a given model, or
17   additional model names/numbers exist (e.g., additional/different prefixes, suffixes, etc.) for a given
18   Family/External Name, each of these additional model numbers, item descriptions, and/or part
19   numbers is likewise accused of infringing the ’695 patent.
20   Fourth Amended Identification of Accused Products for U.S. Patent No. RE 44,006
21          The accused products for U.S. Patent No. RE 44,006 are all ASUS devices preloaded with or
22   upgraded to Android operating system version 5.0 or higher sold in the United States, including
23   without limitation, the devices identified in Appendix A attached hereto. In Appendix A, Philips has
24   endeavored to identify, as specifically as possible, the ASUS devices of which it is aware in
25   accordance with Patent Local Rule 3-1(b), including by family, external name, model, item
26   description, and part number. However, Philips notes that at this time, it has not been able to
27   identify with specificity all the variations regarding additional item descriptions and part numbers for
28   a given ASUS model, and has not been able to identify with specificity all model names/numbers

                                                        7
           FOURTH AMENDED IDENTIFICATION OF THE ASUS ACCUSED PRODUCTS
                                       CASE NUMBER 4:18-CV-01886-HSG
        Case 4:18-cv-01885-HSG Document 534-5 Filed 11/01/18 Page 9 of 15


1    associated with a given ASUS product family. This information has been requested in Philips’
2    interrogatories since October 19, 2016, and ASUS’s responses remain deficient. To that end, the
3    devices listed in column A, the “Family/External Name” column, are accused of infringement
4    irrespective of the corresponding model name, and the devices in the column B, the “Model”
5    column, are accused of infringement irrespective of the corresponding individual item description
6    and/or part numbers (columns C and D, “Item Description” and “Part Number,” respectively). In
7    other words, to the extent additional item descriptions and part numbers exist for a given model, or
8    additional model names/numbers exist (e.g., additional/different prefixes, suffixes, etc.) for a given
9    Family/External Name, each of these additional model numbers, item descriptions, and/or part
10   numbers is likewise accused of infringing the ’006 patent.
11   Fourth Amended Identification of Accused Products for U.S. Patent No. 8,543,819
12          The accused products for U.S. Patent No. 8,543,819 are all ASUS devices preloaded with or
13   upgraded to Windows operating system versions 7, 8, 8.1, or 10, and/or by supporting HDCP 2.x,
14   WMDRM-ND or PlayReady-ND sold in the United States, including without limitation, the
15   devices identified in Appendix A attached hereto.       In Appendix A, Philips has endeavored to
16   identify, as specifically as possible, the ASUS devices of which it is aware in accordance with Patent
17   Local Rule 3-1(b), including by family, external name, model, item description, and part number.
18   However, Philips notes that at this time, it has not been able to identify with specificity all the
19   variations regarding additional item descriptions and part numbers for a given ASUS model, and has
20   not been able to identify with specificity all model names/numbers associated with a given ASUS
21   product family. This information has been requested in Philips’ interrogatories since October 19,
22   2016, and ASUS’s responses remain deficient. To that end, the devices listed in column A, the
23   “Family/External Name” column, are accused of infringement irrespective of the corresponding
24   model name, and the devices in the column B, the “Model” column, are accused of infringement
25   irrespective of the corresponding individual item description and/or part numbers (columns C and D,
26   “Item Description” and “Part Number,” respectively). In other words, to the extent additional item
27   descriptions and part numbers exist for a given model, or additional model names/numbers exist
28   (e.g., additional/different prefixes, suffixes, etc.) for a given Family/External Name, each of these

                                                       8
           FOURTH AMENDED IDENTIFICATION OF THE ASUS ACCUSED PRODUCTS
                                      CASE NUMBER 4:18-CV-01886-HSG
       Case 4:18-cv-01885-HSG Document 534-5 Filed 11/01/18 Page 10 of 15


1    additional model numbers, item descriptions, and/or part numbers is likewise accused of infringing
2    the ’819 patent.
3    Fourth Amended Identification of Accused Products for U.S. Patent No. 9,436,809
4           The accused products for U.S. Patent No. 9,436,809 are all ASUS devices preloaded with or
5    upgraded to Windows operating system versions 7, 8, 8.1, or 10, and/or by supporting HDCP 2.x,
6    WMDRM-ND or PlayReady-ND sold in the United States, including without limitation, the
7    devices identified in Appendix A attached hereto.       In Appendix A, Philips has endeavored to
8    identify, as specifically as possible, the ASUS devices of which it is aware in accordance with Patent
9    Local Rule 3-1(b), including by family, external name, model, item description, and part number.
10   However, Philips notes that at this time, it has not been able to identify with specificity all the
11   variations regarding additional item descriptions and part numbers for a given ASUS model, and has
12   not been able to identify with specificity all model names/numbers associated with a given ASUS
13   product family. This information has been requested in Philips’ interrogatories since October 19,
14   2016, and ASUS’s responses remain deficient. To that end, the devices listed in column A, the
15   “Family/External Name” column, are accused of infringement irrespective of the corresponding
16   model name, and the devices in the column B, the “Model” column, are accused of infringement
17   irrespective of the corresponding individual item description and/or part numbers (columns C and D,
18   “Item Description” and “Part Number,” respectively). In other words, to the extent additional item
19   descriptions and part numbers exist for a given model, or additional model names/numbers exist
20   (e.g., additional/different prefixes, suffixes, etc.) for a given Family/External Name, each of these
21   additional model numbers, item descriptions, and/or part numbers is likewise accused of infringing
22   the ’809 patent.
23   Fourth Amended Identification of Accused Products for U.S. Patent No. 6,772,114
24          The accused products for U.S. Patent No. 6,772,114 are all ASUS devices preloaded with or
25   upgraded to Android operating system version 2.1 or higher, the Chrome operating system, or
26   otherwise supporting the playback of an AMR-WB audio file encoded in a 23.85 kbit/s mode
27   sold in the United States, including without limitation, the devices identified in Appendix A attached
28   hereto. In Appendix A, Philips has endeavored to identify, as specifically as possible, the ASUS

                                                       9
           FOURTH AMENDED IDENTIFICATION OF THE ASUS ACCUSED PRODUCTS
                                      CASE NUMBER 4:18-CV-01886-HSG
       Case 4:18-cv-01885-HSG Document 534-5 Filed 11/01/18 Page 11 of 15


1    devices of which it is aware in accordance with Patent Local Rule 3-1(b), including by family,
2    external name, model, item description, and part number. However, Philips notes that at this time, it
3    has not been able to identify with specificity all the variations regarding additional item descriptions
4    and part numbers for a given ASUS model, and has not been able to identify with specificity all
5    model names/numbers associated with a given ASUS product family. This information has been
6    requested in Philips’ interrogatories since October 19, 2016, and ASUS’s responses remain deficient.
7    To that end, the devices listed in column A, the “Family/External Name” column, are accused of
8    infringement irrespective of the corresponding model name, and the devices in the column B, the
9    “Model” column, are accused of infringement irrespective of the corresponding individual item
10   description and/or part numbers (columns C and D, “Item Description” and “Part Number,”
11   respectively). In other words, to the extent additional item descriptions and part numbers exist for a
12   given model, or additional model names/numbers exist (e.g., additional/different prefixes, suffixes,
13   etc.) for a given Family/External Name, each of these additional model numbers, item descriptions,
14   and/or part numbers is likewise accused of infringing the ’114 patent.
15   Fourth Amended Identification of Accused Products for U.S. Patent No. RE 43,564
16          The accused products for U.S. Patent No. RE 43,564 are all ASUS touchscreen devices
17   preloaded with or upgraded to Android operating system version 2.1 or higher, Windows
18   operating system versions 7, 8, 8.1, or 10, or the Chrome operating system sold in the United
19   States, including without limitation, the devices identified in Appendix A attached hereto.          In
20   Appendix A, Philips has endeavored to identify, as specifically as possible, the ASUS devices of
21   which it is aware in accordance with Patent Local Rule 3-1(b), including by family, external name,
22   model, item description, and part number. However, Philips notes that at this time, it has not been
23   able to identify with specificity all the variations regarding additional item descriptions and part
24   numbers for a given ASUS model, and has not been able to identify with specificity all model
25   names/numbers associated with a given ASUS product family. This information has been requested
26   in Philips’ interrogatories since October 19, 2016, and ASUS’s responses remain deficient. To that
27   end, the devices listed in column A, the “Family/External Name” column, are accused of
28   infringement irrespective of the corresponding model name, and the devices in the column B, the

                                                       10
           FOURTH AMENDED IDENTIFICATION OF THE ASUS ACCUSED PRODUCTS
                                       CASE NUMBER 4:18-CV-01886-HSG
       Case 4:18-cv-01885-HSG Document 534-5 Filed 11/01/18 Page 12 of 15


1    “Model” column, are accused of infringement irrespective of the corresponding individual item
2    description and/or part numbers (columns C and D, “Item Description” and “Part Number,”
3    respectively). In other words, to the extent additional item descriptions and part numbers exist for a
4    given model, or additional model names/numbers exist (e.g., additional/different prefixes, suffixes,
5    etc.) for a given Family/External Name, each of these additional model numbers, item descriptions,
6    and/or part numbers is likewise accused of infringing the ’564 patent.
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       11
           FOURTH AMENDED IDENTIFICATION OF THE ASUS ACCUSED PRODUCTS
                                      CASE NUMBER 4:18-CV-01886-HSG
       Case 4:18-cv-01885-HSG Document 534-5 Filed 11/01/18 Page 13 of 15


1    Dated: August 24, 2018
2                                               By:    /s/ Sean M. McCarthy
3
                                                Sean M. McCarthy (pro hac vice pending)
4                                               smccarthy@fchs.com
5                                               FITZPATRICK CELLA HARPER & SCINTO
                                                1290 Avenue of the Americas
6                                               New York, New York 10104-3800
                                                Tel: (212) 218-2100
7                                               Fax: (212) 218-2200
8                                               Attorneys for Plaintiffs
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           12
          FOURTH AMENDED IDENTIFICATION OF THE ASUS ACCUSED PRODUCTS
                              CASE NUMBER 4:18-CV-01886-HSG
       Case 4:18-cv-01885-HSG Document 534-5 Filed 11/01/18 Page 14 of 15


1                                         PROOF OF SERVICE
2            I declare as follows:
3            I am a resident of the State of New Jersey and over the age of eighteen years, and not a
4    party to the instant action; my business address is 1290 Avenue of the Americas, New York, NY,
5    10104-3800.
6            On August 24, 2018, I served the foregoing document described as PLAINTIFFS’
7    FOURTH AMENDED IDENTIFICATION OF THE ASUS DEFENDANTS’ ACCUSED
8    PRODUCTS on the interested parties in this action as follows by electronic transmission. I
9    caused the document(s) listed above to be transmitted by electronic mail to the individuals on the
10   service list as set forth below.
11

12           Bruce R. Genderson
             Kevin Hardy
13           Aaron P. Maurer
             David M. Krinsky
14           Kyle E. Thomason
             Christopher A. Suarez
15           Christopher S. Geyer
             WILLIAMS & CONNOLLY LLP
16           725 Twelfth Street, N.W.,
             Washington, D.C., 20005
17           viceroy@wc.com
18           Matthew S. Warren
             Patrick M. Shields
19           Erika H. Warren
             WARREN LEX LLP
20           2261 Market Street, No. 606
             San Francisco, California, 94114
21           viceroy@matters.warrenlex.com
22           Michael J. Newton
             Derek S. Neilson
23           Sang (Michael) Lee
             ALSTON & BIRD LLP
24           2828 North Harwood Street, Suite 1800
             Dallas, Texas, 75201
25           Asus-Philips@alston.com
26           Attorneys for Defendants ASUSTeK Computer Inc. and
             ASUS Computer International
27

28


                                                       13
           FOURTH AMENDED IDENTIFICATION OF THE ASUS ACCUSED PRODUCTS
                                        CASE NUMBER 4:18-CV-01886-HSG
       Case 4:18-cv-01885-HSG Document 534-5 Filed 11/01/18 Page 15 of 15


1            I declare under penalty of perjury under the laws of the State of New York that the above
2    is true and correct.
3            Executed on August 24, 2018 at New York, New York.
4                                                                /s/ Joyce Lee Nadipuram
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       14
           FOURTH AMENDED IDENTIFICATION OF THE ASUS ACCUSED PRODUCTS
          FCHS_WS 14420083v1.doc      CASE NUMBER 4:18-CV-01886-HSG
